DETAILED ACTION
Applicant’s amendment filed January 27, 2022 is acknowledged.
Claims 1, 2, 3, 9, 11-13, and 19 have been amended.
Claims 4-6, 8, 10, 14-16, 18, and 20 are cancelled.
Claims 1-3, 7, 9, 11-13, 17, and 19 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, 11, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (hereinafter Lu) (U.S. Patent Application Publication # 2020/0084675 A1) in view of DANNEBRO et al. (hereinafter Dannebro) (U.S. Patent Application Publication # 2020/0112522 A1).
Regarding claims 1 and 11, Lu teaches and discloses a first entity (UPF/PGW-U; figure 7) and method performed by a first entity in a communication system (wireless system; figures 1 and 7), the method comprising: 
receiving, from a second entity (SMF/PGW-C; figure 7), a session modification request message (719, Session Modification Request, figure 7) for modification of a protocol data unit (PDU) session including first information (bearer ID/TEID information) for allocating a tunnel for a data forwarding to the first entity (PDU session; [0100]), in case that a terminal is handed over from a 5th generation system (5GS) (5G network) to an evolved packet system (EPS) (4G network) (figure 7; [0116]; [0135]; teaches the UPF/PGW-U receives a session modification request from the SMF/PGW-C, which includes information such as bearer ID/TEID information, from the SMF/PGW-C when a UE is handed over from a 5G network to a 4G network); 
as a response to reception of the session modification request message, transmitting, to the second entity (SMF/PGW-C; figure 7), a session modification response message (720, Session Modification Response, figure 7) including second information on the tunnel for the data forwarding, the second information including a tunnel endpoint identifier (TEID) associated with the PDU session for the data forwarding to the first entity (bearer ID/TEID information), wherein the second information is to be transferred to a first base station (NG RAN, figure 7) associated with the 5GS ([0116]; [0135]; [0136] teaches the UPF/PGW-U transmits a session modification response to the SMF/PGW-C, which includes information such as bearer ID/TEID information, that is further forwarded to the NG RAN when a UE is handed over from a 5G network to a 4G network; figure 7); and 
transmitting, to a second base station (eNodeB, figure 7) associated with the EPS (4G network) (figure 7; [0135]; teaches the UPF/PGW-U transmits downlink data to the eNodeB), the at least one data packet based on the data forwarding tunnel associated with the second network system (4G network), wherein the first entity is a packet data network gateway-user plane + user plane function (PGW-U+UPF) (UPF/PGW-U; figure 7) and the second entity is a packet data network gateway-control plane + session management function (PGW-C+SMF) (SMF/PGW-C; figure 7).
However, Lu may not expressly disclose the first information including a quality of service (QoS) flow identifier for the data forwarding; mapping a QoS flow corresponding to the QoS flow identifier received from the second entity into a data forwarding tunnel associated with the EPS; and receiving, from the first base station associated with the 5GS, at least one data packet for the data forwarding based on the second information (although Lu does imply and suggest that once handover from the 5G to the 4G network that data forwarding occurs from the first base station of the first network to the another base station of the second network; figure 7; [0135]).
Nonetheless, in the same field of endeavor, Dannebro teaches and suggests the first information including a quality of service (QoS) flow identifier (QoS Flow Identity, QFI) for the data forwarding; mapping a QoS flow corresponding to the QoS flow identifier received from the second entity (PGW-C+SMF; figure 17a) into a data forwarding tunnel associated with the EPS; and receiving, from the first base station (5G-RAN/gNB, figure 17a) associated with the 5GS, at least one data packet for the data forwarding based on the second information ([0419]; [0421]; [0442]; [0464]; [0504]; [0505]; teaches receiving data based on information on the tunnel for forwarding data, where the information includes a QoS Flow Identity, QFI, that is mapped with a corresponding QoS flow; figures 17a-b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving data based on information on the tunnel for forwarding data, where the information includes a QFI as taught by Dannebro with the method for handover from 5G to 4G network as disclosed by Lu for the purpose of improving handling of QoS information in relation to 4G and 5G, as suggested by Dannebro.

Regarding claims 3 and 13, Lu, as modified by Dannebro, discloses the claimed invention, but may not expressly disclose mapping the at least one data packet received from the tunnel in the 5GS to the data forwarding tunnel in the EPS; and transmitting, to the second base station associated with the EPS, the at least one data packet via the data forwarding tunnel in the EPS. 
Nonetheless, Dannebro further teaches and suggests mapping the at least one data packet received from the tunnel in the 5GS to the data forwarding tunnel in the EPS; and transmitting, to the second base station associated with the EPS, the at least one data packet via the data forwarding tunnel in the EPS ([0419]; [0421]; [0442]; [0464]; [0504]; [0505]; teaches receiving data based on information on the tunnel for forwarding data; figures 17a-b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping DL data for forwarding to the E-UTRAN as taught by Dannebro with the method for handover from 5G to 4G network as disclosed by Lu, as modified by Dannebro, for the purpose of improving handling of QoS information in relation to 4G and 5G, as suggested by Dannebro.

Regarding claims 7 and 17, Lu, as modified by Dannebro, further teaches and discloses receiving, from the second entity, a modification request for the tunnel for the data forwarding; and releasing a resource of the tunnel in the first entity ([0135]; figure 7).

Regarding claims 9 and 19, Lu teaches and discloses a first network base station (NG RAN; figure 7) and method performed by a first base station associated with a 5th generation system (5GS) (wireless system; figures 1 and 7), the method comprising: 
receiving, from a second entity (SMF/PGW-C; figure 7), second information on a tunnel for a data forwarding to a first entity (UPF/PGW-U; figure 7) including a tunnel endpoint identifier (TEID) (bearer ID/TEID information) associated with a protocol data unit (PDU) session for the data forwarding to the first entity (PDU session; [0100]), in case that a terminal is handed over from the 5GS (5G network) to an evolved packet system (EPS) (4G network) (figure 7; [0116]; [0135]; teaches the UPF/PGW-U receives a session modification request from the SMF/PGW-C, which includes information such as bearer ID/TEID information, from the SMF/PGW-C when a UE is handed over from a 5G network to a 4G network); and 
wherein the second information is transferred from the first entity as a response to a session modification request message (719, Session Modification Request, figure 7) for modification of the PDU session received by the first entity, the session modification request message including first information for allocating the tunnel for the data forwarding to the first entity ([0116]; [0135]; [0136] teaches the UPF/PGW-U transmits a session modification response to the SMF/PGW-C, which includes information such as bearer ID/TEID information, that is further forwarded to the NG RAN when a UE is handed over from a 5G network to a 4G network; figure 7), and 
wherein the first entity is a packet data network gateway-user plane + user plane function (PGW-U+UPF) (UPF/PGW-U; figure 7) and the second entity is a packet data network gateway-control plane + session management function (PGW-C+SMF) (SMF/PGW-C; figure 7).
However, Lu may not explicitly disclose transmitting, to the first entity, at least one data packet for the data forwarding based on the second information, wherein the at least one data packet is forwarded by the first entity to a second base station associated with the EPS, and wherein the second information on the tunnel for the data forwarding is determined by the first entity based on a quality of service (QoS) flow identifier for the data forwarding to the first entity included in the first information (although Lu does imply and suggest that once handover from the 5G to the 4G network that data forwarding occurs from the first base station of the first network to the another base station of the second network; figure 7; [0135]).
Nonetheless, in the same field of endeavor, Dannebro transmitting, to the first entity, at least one data packet for the data forwarding based on the second information, wherein the at least one data packet is forwarded by the first entity (PGW-U+UPF; figure 17a) to a second base station (103, figure 17a; [0115]) associated with the EPS, and wherein the second information on the tunnel for the data forwarding is determined by the first entity based on a quality of service (QoS) flow identifier (QoS Flow Identity, QFI) for the data forwarding to the first entity included in the first information ([0419]; [0421]; [0442]; [0464]; [0504]; [0505]; teaches receiving data based on information on the tunnel for forwarding data, where the information includes a QoS Flow Identity, QFI, that is mapped with a corresponding QoS flow; figures 17a-b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting data based on information on the tunnel for forwarding data, where the information includes a QFI as taught by Dannebro with the method for handover from 5G to 4G network as disclosed by Lu for the purpose of improving handling of QoS information in relation to 4G and 5G, as suggested by Dannebro.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (hereinafter Lu) (U.S. Patent Application Publication # 2020/0084675 A1) in view of DANNEBRO et al. (hereinafter Dannebro) (U.S. Patent Application Publication # 2020/0112522 A1), and further in view of WU et al. (hereinafter Wu) (U.S. Patent Application Publication # 2020/0068445 A1).
Regarding claims 2 and 12, Lu, as modified by Dannebro, discloses the claimed invention, but may not expressly disclose buffering the at least one data packet received from the first base station associated with the 5GS. 
Nonetheless, in the same field of endeavor, Wu teaches and suggests buffering the at least one data packet received from the first base station associated with the 5GS ([0082]; teaches the UPF entity downlink data packet buffering).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the UPF entity downlink data packet buffering as taught by Wu with the method and entity as disclosed by Lu, as modified by Dannebro, for the purpose of buffer data in order to establish QoS parameter mapping in relation to 4G and 5G handover, as suggested by Wu.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 7, 9, 11-13, 17, and 19 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 5, 2022